 In the MatterOf WINTON LUMBER COMPANYandLUMBER AND SAWMILLWORKERS UNION,A. F. L., LOCALNo. 2937In the Matter of WINTON LUMBER COMPANYandINTERNATIONALWOODWORKERSOFAMERICA,INLANDEMPIREPROVISIONALCOMMITTEECases Nos. R-3073 and R-3074, respectively-Decided October 17,Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Thomas P. Graham, Jr.,for the Board.Mr. Thomas E. Kinney,of Gibbs, Idaho, for the Company.Mr. C. A. Paddock,of Coeur d'Alene, Idaho, for Local No. 2937.Mr. Fred Siefken,of Coeur d'Alene, Idaho, for the I. W. A.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESOn June 26, 1941, Lumber and Sawmill Workers Union, Local No.2937, A. F. L., herein called Local No. 2937, filed with the RegionalDirector for the Nineteenth Region (Seattle, Washington) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees ofWinton Lumber Company, hereincalled the Company, .engaged in the manufacture of lumber at Gibbs,Idaho, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On July 7, 1941, InternationalWoodworkers of America, Inland Empire Provisional Committee, onbehalf of International Woodworkers of America, Local 119, hereincalled the I.W. A., filed a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofthe Company. On July 31, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rules,and Regulations-Series 2, as amended, ordered investigations andauthorized the Regional Director to conduct them and to provide for36 N. L. It. B., No. 42.228 WINTON LUMBER COMPANY229appropriate hearings upon due notice.On August 5, 1941, the Board,pursuant to Article III, Section 10 (c) (2), of said Rules and Regu-lations ordered that the above cases be consolidated.On July 29,1941, the Company, Local No. 2937, the I. W. A., and the RegionalDirector entered into a "Stipulation for Certification Upon ConsentElection."Pursuant to the Stipulation, an election by secret ballot was con-ducted on August 12, 1941, under the direction and supervision ofthe Regional Director, among all production and maintenance em-ployees of the Company in and about its plant at Gibbs, Idaho, ex-eluding students temporarily employed and clerical and supervisoryemployees, to determine whether the said employees desired to be rep-resented by Local No. 2937, or by the I. W. A., or by neither.OnAugust 16, 1941, the Regional Director issued and duly served uponthe parties his Election Report on the ballot.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.In his Election Report, the Regional Director.reported as followsconcerning the balloting and its results :Total on eligibility list------------------------------------248Total ballots cast --------------------------------------------222Total votes cast for Lumber and Sawmill Workers Union,A. F. L., Local No. 2937-----------------------------------61Total votes cast for International Woodworkers of America,Local 119, C. I. 0-----------------------------------------135Total votes cast for neither----------------------------------23Total votes challenged ---------------------------------------3Total on eligibility list not voting---------------------------26Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Winton Lumber Company, Gibbs, Idaho,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees of the Company inand about its plant at Gibbs, Idaho, excluding students temporarilyemployed and clerical and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act. .3.InternationalWoodworkers of America, Local No. 119, affiliatedwith the Congress of Industrial Organizations, has been designatedand selected by a majority of the employees in the above unit as 230DECISIONSOF NATIONAL LABOR,RELATIONS BOARDtheir representative for the purposes of collective bargaining, andis the exclusive representative of all the employees in said unit withinthe meaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant, to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIED that International Woodworkers of America,Local No. 119, affiliated with the Congress of Industrial Organiza-tions, has been designated and selected by a majority of all the pro-duction and maintenance employees of Winton Lumber Companyin and about its plant at Gibbs, Idaho, excluding students temporarilyemployed and clerical and supervisory employees, as their represent-ative for the purposes of collective bargaining and that, pursuant toSection 9 (a) of the Act, International Woodworkers of America,Local No. 119, affiliated with the Congress of Industrial Organiza-tions, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hour of employment, and other conditions of employment.MR. GERARD D. REI7 LY took no part in the consideration of theabove Decision and Certification of Representatives.